Order unanimously affirmed without costs. Memorandum: The record establishes that respondent knowingly, intelligently and voluntarily waived his right to appeal (see, People v Callahan, 80 NY2d 273, 280). Nevertheless, respondent’s contention that the juvenile delinquency petition is jurisdictionally defective survives that waiver (see, Matter of Neftali D., 85 NY2d 631, 637). We conclude, however, that the nonhearsay allegations of the factual part of the petition along with the supporting depositions of the arresting officer and the complainant establish, if true, the elements of unauthorized use of a vehicle in the third degree (Penal Law § 165.05) and respondent’s commission thereof (see, Family Ct Act § 311.2 [3]; *951cf., Matter of Na-Towi Z., 199 AD2d 937; Matter of Teheran KK., 190 AD2d 931). (Appeal from Order of Erie County Family Court, Townsend, J.—Person In Need of Supervision.) Present—Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.